Citation Nr: 0003985	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-08 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Entitlement to an effective date, prior to August 6, 1994, 
for an increased evaluation for erythema nodosum.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 to December 
1978.
This appeal is before the Board of Veterans' Appeals (Board) 
from a determination of the Seattle, Washington, Department 
of Veterans Affairs (VA) Regional Office (RO), wherein the 
RO, in a rating decision dated January 1998, granted an 
increased rating to 20 percent from March 16, 1995.  The RO, 
in a subsequent rating decision, dated May 1998, granted an 
earlier effective date of August 6, 1994.

The record shows that the veteran was granted service 
connection for recurrent abscess of the lower extremities in 
November 1979 and assigned a zero percent rating.  The Board, 
in a decision dated August 1981, denied the veteran's claim 
for an increased rating.  That decision is final.  See 38 
C.F.R. § 20.1100 (1999).  


FINDINGS OF FACT

1.  The Board denied an increased rating for the veteran's 
skin disability in August 1981.

2.  The RO received a claim establishing the veteran's intent 
to seek an increased rating for erythema nodosum in March 
1995.  

3.  VA outpatient treatment records show that the veteran was 
evaluated for erythema nodosum on May 6, 1994.  It appears 
that the RO misread the month of the date as being "8" 
rather than "5" as shown in a date stamp, thereby assigning 
August 6, 1994 as the effective date for the increase.  

4.  The record does not show that the veteran filed a claim 
for an increased rating prior to March 1995, nor does the 
medical evidence show that it was factually ascertainable 
that an increase in disability had occurred prior to May 6, 
1994.  





CONCLUSION OF LAW

The criteria for an effective date of May 6, 1994, but nxcot 
earlier, for a rating of 20 percent for erythema nodosum have 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.157, 3.400(o)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the RO granted service connection for 
recurrent abscess of the lower extremities in November 1979 
and assigned a zero percent rating.  The Board, in a decision 
dated August 1981, denied the veteran's claim for an 
increased rating.  That decision is final.  See 38 C.F.R. 
§ 20.1100.  

The record shows that the veteran filed a claim for an 
increased rating for recurrent abscess of the lower 
extremities, diagnosed as erythema nodosum, in March 1995.  
The veteran identified having been treated at a VA medical 
facility for his service-connected skin disorder.  The RO 
obtained VA outpatient treatment records, which are dated in 
May 1994 and March 1995.  

VA outpatient treatment records show that on May 6, 1994, the 
veteran was evaluated for erythema nodosum and eczema.  
Physical examination revealed very little induration or 
inflammation.  The assessment was a questionable diagnosis of 
erythema nodosum.  The examiner noted that the veteran 
declined a full skin examination.  

The VA treatment reports, dated March 1995, show that the 
veteran sustained a blunt injury to his left leg.  The 
treatment reports indicate that the area was red, swollen, 
and warm to the touch.  The veteran reported that he was 
prone to cellulitis and that his leg had been drained in the 
past as a result of similar trauma.  The diagnostic 
impression was cellulitis.

In a VA skin (other than scars) examination in July 1995, the 
veteran reported a 
long history of episodes in which the lower extremities 
became red and swollen from the bone to the skin, brought on 
by blunt trauma and necessitating incision and drainage.  The 
veteran was treated with antibiotics.  The veteran claimed 
that, at one time, the condition was erroneously diagnosed as 
eczema.  Physical examination revealed no specific findings, 
other than the sites of previous incision and drainage.  The 
diagnosis was recurrent sterile abscesses, presumably due to 
a pathergic process, with a questionable diagnosis of 
pyoderma gangrenosum.  The physician stated that there was no 
evidence of eczema or psoriasis or any other chronic skin 
condition at that time.  

In the veteran's substantive appeal, VA Form 9, received in 
April 1996, the veteran contended that no proper diagnosis 
had been rendered regarding the condition of his legs.  He 
stated that following trauma to his legs, he develops a 
muscle to bone reaction, rather than a skin problem, which 
causes lesions and abscesses resulting in scars.

The veteran presented for a VA skin (other than scars) 
examination in June 1997.  The examiner reviewed the claims 
file.  The veteran reported that the condition with his lower 
extremities began in 1977 following a parachute jump.  He 
reported numerous recurrences of developing redness on the 
skin which became hot, warm and painful to palpation, and 
developed into a red nodular area which drained either sero 
or serosanguineous fluid.  Cultures of the drainage revealed 
no infection.  The examiner stated that a biopsy in 1979 
revealed septal panniculitis and a biopsy in 1980 revealed 
erythema induration.  Physical examination disclosed rubor 
from the toes up to the knees.  Healed lesions were noted on 
the lower extremities.  The impression was erythema nodosum 
or erythema induration.  

In January 1998, the RO awarded a 20 percent disability 
rating.  The RO assigned an effective date of March 16, 1995, 
which was the date of receipt of the claim to reopen.  Later 
that month the veteran's representative responded in writing 
that the veteran considered the 20 percent disability rating 
acceptable.  In February 1998, the veteran's representative 
filed a Notice of Disagreement as to the effective date of 
the 20 percent disability rating.  The representative 
asserted that the disability evaluation should be retroactive 
to December 13, 1978, the day after separation from service, 
because the veteran's skin condition had been misdiagnosed 
for many years.  

In May 1998, the RO assigned an earlier effective date to 
August 6, 1994 for the 20 percent rating.  The RO noted that 
the VA outpatient treatment records confirmed treatment for 
the veteran's skin disorder as early as August 6, 1994, which 
was identified as the date of the VA treatment record.  The 
handwritten date on the record appears to be "5/6/94."  The 
date stamped on that record is "050694."  The RO accepted 
this treatment record as a claim for increase and determined 
that it supported a 20 percent rating in accordance with 
38 C.F.R. § 3.105(b) (1999), effective August 6, 1994.  The 
veteran expressed continued disagreement and again argued 
that the proper date for an increased rating should be the 
date of separation from service in 1978.  

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1999).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant ... may 
be considered an informal claim."  38 C.F.R. § 3.155 (1999).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157 (1999).  

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (1999).

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided 
in paragraph two.  38 C.F.R. § 3.400(o)(1) (1999).  Paragraph 
two provides that for disability compensation, the effective 
date is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(1999).  

Analysis

The record shows that the veteran requested an increased 
evaluation for recurrent abscesses of the lower extremities 
in March 1995, stating that his condition had "worsened over 
the years."  In this regard, cases where the increase in 
disability precedes the date of claim, section 3.400(o)(2) 
applies rather than paragraph one of that section.  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  The Court found that 
38 U.S.C. A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
provided also that the claim is received within one year 
after the increase.  Id.

The veteran's March 1995 application for an increased rating 
shows that he had been evaluated for his service-connected 
lower extremities.  Accordingly, the controlling law with 
respect to the case at hand provides that the effective date 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

The RO assigned an effective date of August 6, 1994, based 
upon a VA treatment record that reflects examination and 
treatment for the veteran's skin disorder.  However, the 
Board notes that the month of the handwritten date could be 
read as an "8" or a "5."  However, the date stamp on that 
record is "050694."  Thus, it appears that the RO 
inadvertently misread date of the medical record.  The Board 
finds that the proper date of that treatment record is May 6, 
1994.  This treatment record is dated within one year of 
receipt of the veteran's March 1995 claim for increase.  
Therefore, the Board finds that May 6, 1994 is the earliest 
date on which it was factually ascertainable that an increase 
in disability occurred.  

The veteran and his representative argue that the disability 
evaluation should be retroactive to December 13, 1978, the 
day after separation from service, because the veteran's skin 
condition had been misdiagnosed for many years.  The veteran 
and his representative have provided no support for this 
contention.  The Board denied entitlement to a compensable 
rating in the August 1980 decision.  That decision is final.  
38 C.F.R. § 20.1100.  The first time that the veteran filed a 
claim for increase after the August 1980 Board decision was 
in March 1995.  The Board finds that a schedular evaluation 
of 20 percent is not warranted prior to May 6, 1994, based 
upon the probative medical evidence of record which does not 
establish an increase in disability during the remainder of 
the one year period preceding the March 1995 claim.  

The record does not contain medical evidence that shows that 
it was factually ascertainable that an increase in disability 
had occurred prior to May 6, 1994.  Thus, an effective date 
prior to May 6, 1994 for a 20 percent evaluation for erythema 
nodosum is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.157, 3.400(o).



ORDER

Entitlement to an effective date of May 6, 1994, for a 20 
percent evaluation for erythema nodosum is granted, subject 
to regulations that control the payment of monetary benefits.  

Entitlement to an effective date, prior to May 6, 1994, for a 
20 percent evaluation for erythema nodosum is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

